DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to after final amendment filed 2/25/20.    It is noted that application claims foreign priority to 2019/21012442 (India) filed 3/29/19.  Claims 1-15 are pending.  


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-15 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:


Regarding a possible grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update. This improvement in the computer technology (using a computer processor to model postural sway in a specific manner) integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The specific limitation of 5modeling, by the one or more hardware processors, the human postural sway both along the sagittal plane and along the frontal plane together using the modeled neuronal controller and the derived dynamical equations of the SIP by tuning (i) a reward function comprised in the modeled neuronal controller and (ii) a set of parameters to balance 10the SIP such that the postural sway characteristics generated by the modeled neuronal controller match the postural sway characteristics of one or more control subjects, wherein the set of parameters include parameters of the MDP model and parameters associated with physiology of the human body imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception


Herr (9,221,177) teaches a neuromuscular model-based sensing and control paradigm for a robotic leg.  The muscle-tendon units are analyzed by constructin a sagittal plane model (Herr; Fig. 3 and Col. 14, lines 55-60).  

Oddsson (2019/0343446) teaches a feedback device with stimulation of sensory nerves for improved balance control.  

	Courtne (WO-2018033591-A2) teaches devices and systems for rehabilitation of the locomotor system, for example limbs.  Courtne teaches a robotic system allowing fine adjustment of forces applied to the trunk along three degrees of freedom.  

	Hamilton (Hamilton, Landon Douglas.  “The influence of age and electrical nerve stimulation on motor function.”  A thesis submitted to the Faculty of the Graduate School of the University of Colorado in partial fulfillment of the requirement for the degree of 
Doctor of Philosophy Department of Integrative Physiology 2018.)  teaches changes in manual dexterity across the lifespan and the effects of electrical nerve stimulation on motor function and muscle activity.

The closest prior arts of record do not expressly teach modeling, by the one or more hardware processors, the human postural sway both along the sagittal plane and along the frontal plane together using the modeled neuronal controller and the derived dynamical equations of the SIP by tuning (i) a reward function comprised in the modeled neuronal controller and (ii) a set of parameters to balance 10the SIP such that the postural sway characteristics generated by the modeled neuronal controller match the postural sway characteristics of one or more control subjects, wherein the set of parameters include parameters of the MDP model and parameters associated with physiology of the human body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        8/27/22